         Case 1:17-cv-06221-KPF Document 340 Filed 07/31/20 Page 1 of 1



   quinn emanuel trial lawyers | new york




July 31, 2020

VIA ECF                                                        MEMO ENDORSED
The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Iowa Pub. Emps.’ Ret. Sys. et al. v. Bank of Am. Corp. et al., No. 17-cv-6221 (KPF)

Dear Judge Failla:

        Plaintiffs respectfully request leave to file under seal Exhibit A to their July 31 letter to
the court, concerning the July 23 teleconference. This request is made pursuant to this Court’s
Individual Rules of Practice, paragraph 9(C)(ii). Exhibit A is a transcript of the Court’s
conference held on July 23. Previous filings and transcripts relating to this matter have been
filed under seal, and the issues discussed in the conference transcript include the material filed
under seal in those filings to preserve personal privacy concerns of individuals involved. See
ECF Nos. 301, 305, 315, 317, and 331. Therefore, Plaintiffs respectfully request leave to file
under seal this Exhibit A.
Respectfully submitted,
/s/ Michael B. Eisenkraft                            /s/ Daniel L. Brockett
Michael B. Eisenkraft                                Daniel L. Brockett
COHEN MILSTEIN SELLERS & TOLL                        QUINN EMANUEL URQUHART &
PLLC                                                 SULLIVAN, LLP



Application GRANTED. Exhibit A to Plaintiffs' July 31, 2020
letter (Dkt. #337) may be filed under seal, viewable to the
Court and parties only.

Dated:          July 31, 2020                         SO ORDERED.
                New York, New York




                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
